DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-6, 8, 13-15, 17-18) are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (hereinafter Chiao)(US Patent 6,760,486 B1)
Re claim 1, Chiao discloses a method of power Doppler imaging comprising: receiving a plurality of temporally sequential frames of wall-filtered power Doppler signals,  wherein the plurality of temporally sequential frames includes at least one previously adjusted output frame (See fig. 2; col. 5, lines 4-5 where it teaches received signal is supplied to a decoding filter 46; col. 5, lines 21-22 where it teaches performing wall filtering; col. 6, lines each frame of acquired flow imaging data is stored in succession in frame buffer memory.  Preferably, the frame buffer memory holds a series of image frames in a sequence of buffers arranged in a first-in, first-out basis; col. 6, lines 51-61 where it teaches each image frame stored in frame display memory is transferred in succession to host computer for flash suppression filtering.  Each flash-suppressed image frame is then returned to frame buffer memory for scan conversion, video processing and display.); adjusting at least one of the plurality of temporally sequential frames. (See fig. 3; col. 6, lines 51-61 where it teaches each image frame stored in frame display 
But the reference of Chiao fails to explicitly teach wherein the adjusting includes: filtering the plurality of temporally sequential frames to identify low spatial frequency and high temporal frequency content; and suppressing the low spatial frequency and high temporal frequency content to produce an adjusted output frame; and generating a power Doppler image based, at least in part, on the adjusted output frame. 
However, the reference of Chiao does suggest wherein the adjusting includes: filtering the plurality of temporally sequential frames to identify low spatial frequency and high temporal frequency content (See col. 7, line 13 – col. 8, line 19 where it teaches local mean brightness image is obtained from the original image by spatial low-pass filtering with a given two-dimensional kernel; flash suppression mask is given by a/(a+b), where a is a scalar equal to the mean brightness of the entire image frame and b is the local mean brightness image; smoothing the images in time using a length N mean or median filter.); and suppressing the low spatial frequency and high temporal frequency content to produce an adjusted output frame (See col. 7, lines 7 – col. 8, line 19 where it teaches suppressing flash artifacts in a sequence of image frames to produce an enhanced image frame.); and generating a power Doppler image based, at least in part, on the adjusted output frame. (See col. 3, lines 37-45 where it teaches either velocity or power is displayed alone; col. 7, lines 7-12 where it teaches suppressing the estimated flash in that image frame to produce an enhanced image frame.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Chiao, in the manner as claimed, for the benefit of suppressing flash artifacts. (See col. 7, lines 7-12)




Re claim 3, Chiao discloses wherein the filtering each of the plurality of temporally sequential frames comprises passing each of the plurality of temporally sequential frames through a spatial low-pass filter. (See col. 7, lines 13-24)

Re claim 4, Chiao discloses wherein the spatial low-pass filter is a boxcar filter. (See col. 7, lines 13-24)

Re claim 5, Chiao discloses wherein determining the temporal responsiveness between the filtered frames includes: computing a change in signal strength between the filtered frames for every pixel or voxel in the frames; and generating blending coefficients based on the computed changes in signal strength. (See col. 7, lines 56-67)

Re claim 6, Chiao discloses wherein the generating blending coefficients includes mapping the computed changes for each pixel or voxel to respective blending coefficients using a transfer function. (See col. 7, lines 56-67)

Re claim 8, Chiao discloses wherein the blending coefficients comprise first blending coefficients computed based on a fractional change in signal strength, the method further 

Claims (13-15, 17-18) have been analyzed and rejected w/r to claims (1-2, 5, 8) respectively.

Allowable Subject Matter
Claims (10-11, 19) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitation of claim 10 & 19.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 4, 2022